Citation Nr: 0332816	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 4, 1994, 
for award of a 100 percent evaluation for bipolar disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel





INTRODUCTION

The appellant had active service from October 1977 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned an effective date of 
May 4, 1994.

In July 1994, the appellant filed for service connection for 
a shoulder condition.  The May 1996 rating decision denied 
service connection.  The appellant's September 1996 notice of 
disagreement (NOD) addressed only the effective date assigned 
for the evaluation of his bipolar disorder.  Therefore, the 
issue of a shoulder condition is not before the Board and 
will not be a part of this decision.

In June 1999 and May 2001 statements, the appellant made 
reference to clear and unmistakable error (CUE) as a basis 
for awarding an earlier effective date.  Claims based on CUE 
may be submitted solely as concerns decisions which are final 
and binding.  38 C.F.R. § 3.105(a) (2003).  Further, claims 
based on CUE must be made with specificity, Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In the present case, the record 
is unclear as to whether the appellant is asserting CUE as 
concerns the initial rating decsion which granted service 
connection for his bipolar disorder, or a later final rating 
decision.  This matter is referred to the RO to ensure the 
appellant and his representative are fully apprised as to the 
proper procedure for submitting a claim based on CUE as 
concerns an earlier, final rating decision.

In a July 2002 submission, the appellant requested a hearing 
before the Board.  A hearing was scheduled for January 2004.  
In a September 2003 statement, the appellant withdrew his 
request for a hearing before the Board and requested that his 
claim be decided on the evidence of record.




FINDINGS OF FACT

1.  A November 1988 Board decision denied an increased rating 
for the appellant's bipolar disorder, then evaluated at 50 
percent.

2.  In a March 1991 statement to the RO, the appellant 
requested a personal hearing on the issue of an increased 
rating for his bipolar disorder.  A May 1991 RO letter to the 
appellant informed him the hearing was scheduled for June 
1991.  The appellant cancelled the hearing.

3.  In a statement dated May 4, 1994, the appellant filed a 
claim for a 100 percent evaluation for his bipolar disorder.  
Submitted in support of his claim were VA fee basis treatment 
records of October 21, 1991, and May 2, 1994.

4.  There is competent credible evidence of record to show 
increased disability prior to May 4, 1994.


CONCLUSION OF LAW

The criteria for an effective date of May 2, 1994, but no 
earlier, for the award of a 100 percent evaluation for a 
bipolar disorder, have been met.  38 U.S.C.A. §§ 5110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Kuzma 
v. Principi, ___ F.3d ___, No. 03-7032 (August 25, 2003).  
Thus, since appellant's claim at issue obviously was not 
final on November 9, 2000, it appears that Section 3 of the 
VCAA, dealing with notice and duty to assist requirements, 
may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a July 2002 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder, to include VA's duty to assist him with the 
development of his claim and the specific ways VA would meet 
the duty to assist.  The July 2002 letter also informed the 
appellant of the evidence required to substantiate his claim.  
As to who would obtain what evidence, the July 2002 letter 
informed the appellant that the RO would obtain any 
government or private records he identified and desired 
obtained.  Included with the July 2002 letter were VA Forms 
21-4132 for his signature and return to authorize the RO to 
obtain any private records identified.  Therefore, the Board 
finds that VA has complied with the so called Quartuccio 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court reached a conclusion similar to the one reached in 
Disabled Am. Veterans, Et Al v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.

Although the July 2002 letter informed the appellant he had 
60 days to respond, the Board deems this time limit as still 
contrary to the PVA v. Secretary holding.  The invalid 
response time period notwithstanding, the Board finds that 
the appellant in this case has not been prejudiced for the 
following reasons.  First, in a July 2002 statement, the 
appellant replied promptly within one week of receiving the 
VCAA letter of notice that he had submitted all of the 
evidence he desired considered.  Second, throughout the 
procedural history of this case, the appellant has cancelled 
personal hearings at the RO and Board level where any 
additional evidence he desired considered may have been 
submitted.  Further, as noted above, the appellant 
specifically informed the Board that he had no further 
evidence to submit.  Lastly, the appellant's claim will be 
determined primarily on the basis of statutory and regulatory 
application.  Thus, as stated by the appellant, the file is 
fully developed for the Board's application of the applicable 
law.  Therefore, the Board finds that no substantive 
prejudice will accrue to the appellant by deciding the case 
on the merits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

As concerns the duty to assist, the RO obtained all relevant 
treatment records and scheduled the appellant for a 
psychiatric evaluation.  All records obtained or generated 
have been associated with the claim file.  Per the 
appellant's statements that there is no further evidence he 
desires considered in support of his claim, the Board is 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159(c), 3.326(a) (2003).

In a November 1988 decision, the Board denied the appellant's 
claim for an increased rating for his bipolar disorder, then 
evaluated at 50 percent (BVA Docket No. 88-10 627, Nov. 7, 
1988).  The competent evidence of record reflects that the 
next communication from the appellant is a March 1991 
statement which requests a personal hearing for an increased 
rating.  A May 1991 RO letter reflects that the hearing was 
scheduled for June 1991, but the appellant cancelled the 
hearing.
On May 4, 1994, the appellant filed a formal claim for a 100 
percent rating for his bipolar disorder.  Included with his 
May 4, 1994, claim were two VA fee basis treatment 
narratives.  One, dated October 21, 1991, reflects a multi-
axial diagnosis of bipolar disorder, severe, chronic, and a 
narrative Global Assessment of Functioning (GAF) of "poor 
functioning during last year."  The narrative also reflects 
that the appellant's industrial capacity is impaired.

The second VA fee basis treatment narrative, dated May 2, 
1994, reflects that the appellant is never found to be free 
of psychotic symptoms, that he is markedly delusional, and 
that he has no industrial or social adaptability.  The 
evaluator opined that the appellant's condition is permanent 
and improvement is unlikely to occur.

A June 1995 VA psychiatric examination report reflects that 
the appellant is diagnosed as bipolar disorder, actively 
manic, severe, and a GAF of 30 to 31.  The May 1996 rating 
decision increased the evaluation of appellant's bipolar 
disorder from 50 percent to 100 percent, effective May 4, 
1994.  The appellant submitted a September 1996 NOD which 
disagreed with the effective date assigned.  A SOC was issued 
in October 1996, and the appellant filed a substantive appeal 
in November 1996.  The RO reconsidered the appellant's claim 
on a de novo basis and, via the July 2002 supplemental SOC 
again denied an earlier effective date.  The appellant filed 
another substantive appeal in July 2002.

A specific claim in the form specified by the Secretary must 
be filed in order to receive VA benefits.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  A claim 
application is any formal or informal writing which requests 
a determination of an entitlement or evidences a belief that 
the applicant is entitled to a benefit.  38 C.F.R. § 3.2(p) 
(2003).  Any communication or action which evidences an 
intent to file a claim for VA benefits may be an informal 
claim, including an informal application for an increased 
rating.  38 C.F.R. § 3.155(a) and (c) (2003).  A report of VA 
examination or hospitalization may be deemed an informal 
claim for an increased rating when received by the RO.  
38 C.F.R. § 3.157(b)(1) (2003).

Generally, the effective date of an award of benefits is 
fixed in accordance with the facts found, but shall not be 
earlier than the date the application is received, unless 
otherwise provided.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.157(a) (2003).  The effective date for an award 
of increased benefits is the date of the claim or the date an 
entitlement arose, which ever is later.  38 C.F.R. § 3.400 
(2003).  As specifically concerns awards of increase, the 
effective date is the earliest date on which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year from that date; 
otherwise, the effective date of an award is the date the 
claim is received.  38 C.F.R. § 3.400(o)(2) (2003).

The October 21, 1991, VA fee basis treatment narrative 
provided by the appellant may qualify as an informal claim, 
had it been received.  38 C.F.R. § 3.157(b)(1) (2003).  Even 
where a benefit is due, a claim must in fact be submitted.  
38 U.S.C.A. § 5101(a) (West 2002).  Thus, while the October 
1991 fee basis narrative contains evidence which may have 
entitled the appellant to a rating higher than 50 percent, in 
light of the fact that it was not received by the RO until 
much later, it does not constitute evidence of a claim filed 
earlier than May 4, 1994.  Id.  A similar result is 
applicable to the March 1991 request for a personal hearing.

The appellant's March 1991 statement, which requested a 
hearing on an increased rating, qualifies as a formal claim 
for an increase.  However, the Board must deem it to have 
been abandoned.  38 C.F.R. § 3.158(a) (2003).  The RO 
scheduled the hearing as requested, but the appellant 
cancelled it.  The RO's prompt May 1991 scheduling of the 
hearing constituted a request for evidence.  The appellant's 
cancellation of the hearing and his failure to provide any 
evidence within one year of the May 1991 letter constituted 
an abandonment of any claim which his March 1991 statement 
may have represented.  Id.  After the appellant cancelled the 
scheduled 1991 hearing, there is no record of further 
communication as concerns a claim until 1994.

As stated above, the appellant filed a subsequent formal 
claim for increase on May 4, 1994.  Provided with his claim 
was evidence that he manifested symptomatology which would 
have qualified him for an increase as early as October 1991.  
Unfortunately for the appellant, his claim was not received 
within one year of that date, but almost three years later.  
The May 2, 1994, VA treatment narrative reflects that the 
appellant's bipolar disorder is severe and permanent.  The 
June 1995 VA psychiatric evaluation confirmed the increased 
severity of the appellant's bipolar disorder.  The May 1996 
rating decision assigned the appellant's effective date as 
the date on which his claim was received.  The appellant's 
claim, however, was filed within two days of the May 2, 1994, 
VA fee basis narrative, which is evidence of increased 
pathology.  Therefore, the law controls; the effective date 
of the appellant's awarded increase is the date on which 
there is evidence that his disability increased in severity, 
May 2, 1994.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003).


ORDER

Entitlement to an effective date of May 2, 1994, but no 
earlier, is granted, subject to the law and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



